United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 00-2033
                                ___________

Brad H. Sidles,                        *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Nebraska Court of Appeals; Unknown * District of Nebraska.
Hannon, Judge; Unknown Sievers,        *
Judge; Unknown Inbody, Judge;          * [UNPUBLISHED]
Unknown Mues, Judge; Lanet             *
Asmussen, Clerk; Jan Culver, Assistant *
Clerk; Linda Willard, Assistant        *
Attorney General,                      *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: July 5, 2000
                           Filed: July 17, 2000
                               ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.
      Brad H. Sidles appeals following the district court’s1 dismissal of his 42 U.S.C.
§ 1983 complaint as frivolous. His claims arise from his dissatisfaction with state court
proceedings and the distribution of property following his mother’s death, as did
claims he asserted in a prior complaint. See Sidles v. Dougherty, No. 99-1800, 1999
WL 594003 (8th Cir. Aug. 5, 1999) (unpublished per curiam). Having carefully
reviewed the record, we conclude the judgment of the district court is correct, and an
extended opinion is unwarranted. Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, adopting the report and recommendations of the Honorable Kathleen A.
Jaudzemis, United States Magistrate Judge for the District of Nebraska.
                                           -2-